Case 2:19-cv-07390-DMG-AGR Document 138 Filed 09/10/21 Page 1 of 5 Page ID #:5088



   1   BRIAN M. BOYNTON
   2   Acting Assistant Attorney General
       Civil Division
   3   AUGUST E. FLENTJE
   4   Special Counsel
   5   WILLIAM C. PEACHEY
       Director, District Court Section
   6   Office of Immigration Litigation
   7   WILLIAM C. SILVIS
       Assistant Director
   8   SARAH B. FABIAN
   9   Senior Litigation Counsel
       FIZZA BATOOL
  10
       Trial Attorney
  11   United States Department of Justice
  12   Office of Immigration Litigation
       P.O. Box 868, Ben Franklin Station
  13   Washington, DC 20044
  14   Telephone: 202-616-4863
       Facsimile: 202-305-7000
  15   Email: fizza.batool2@usdoj.gov
  16   Attorneys for Defendants
  17
  18                      UNITED STATES DISTRICT COURT
  19                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
  20
  21
  22   STATE OF CALIFORNIA, et al., )        Case No. 2:19-cv-7390 DMG(AGRx)
                                       )
  23           Plaintiffs,             )     JOINT STATUS REPORT
                                       )
  24   v.                              )
                                       )     Hearing Date: Not Set
  25   ALEJANDRO MAYORKAS,                   Hon. Dolly M. Gee
       Secretary of Homeland Security, )
  26   et al.,                         )     [Proposed] Order Filed Concurrently
                                       )
  27           Defendants.             )
  28                                   )
                                       )
Case 2:19-cv-07390-DMG-AGR Document 138 Filed 09/10/21 Page 2 of 5 Page ID #:5089



   1        The parties submit this joint status report pursuant to the Court’s August 19,
   2 2021 Order. See ECF No. 137.
   3      Consistent with this Court’s Order, the parties must submit a Stipulation with a
   4 proposed course of proceedings based on the parties’ discussions regarding a potential
   5 resolution in the instant matter or a Joint Status Report if negotiations remain ongoing.
   6 Id.
   7        The parties continue to engage in negotiations concerning a potential resolution
   8 to Plaintiffs’ narrowed preliminary injunction motion as it relates to the Department
   9 of Health and Human Services, but have not yet reached such a resolution. In order to
  10 facilitate their ongoing negotiations, the parties seek an additional two-week extension
  11 to the briefing schedule on Plaintiffs’ narrowed preliminary injunction motion.
  12 Defendants’ agreement to wait 30 days from the hearing on Plaintiffs’ narrowed
  13 motion for preliminary injunction before taking action to limit the effect of this Court’s
  14 Flores injunction or of the Flores Settlement Agreement as they relate to the
  15 Department of Health and Human Services, ECF No. 126, remains in effect pending
  16 the parties’ negotiations.
  17       Under the parties’ proposed extension, the parties will file a Stipulation by
  18 September 24, 2021, to notify the Court of a proposed course of proceedings based on
  19 the parties’ discussions.
  20       In the event that the parties are unable to agree on further steps toward a
  21 potential resolution, the parties agree and propose that the supplemental briefing and
  22 a hearing on Plaintiffs’ narrowed preliminary injunction motion shall proceed as
  23 follows:
  24
                   a. October 8, 2021: Defendants file Supplemental Opposition Brief
  25
                   b. October 22, 2021: Plaintiffs file Supplemental Reply Brief
  26
                   c. November 5, 2021: Hearing on Plaintiffs’ narrowed preliminary
  27               injunction motion.
  28



                                                 1
Case 2:19-cv-07390-DMG-AGR Document 138 Filed 09/10/21 Page 3 of 5 Page ID #:5090



   1 Dated: September 10, 2021                 Respectfully submitted,
   2
   3 ROB BONTA                                 BRIAN M. BOYNTON
     Attorney General of California            Acting Assistant Attorney General
   4 MICHAEL L. NEWMAN                         Civil Division
   5 Senior Assistant Attorney General
     SARAH E. BELTON                           AUGUST E. FLENTJE
   6
     Supervising Deputy Attorney General       Special Counsel
   7
   8 /s/ Julia Harumi Mass                     WILLIAM C. PEACHEY
     JULIA HARUMI MASS                         Director
   9 Deputy Attorney General                   District Court Section
  10 Attorneys for State of California         Office of Immigration Litigation
  11                                           WILLIAM C. SILVIS
  12                                           Assistant Director
  13
  14                                           SARAH B. FABIAN
  15                                           Senior Litigation Counsel
  16                                           /s/ Fizza Batool
  17                                           FIZZA BATOOL
  18                                           Trial Attorney
                                               United States Department of Justice
  19                                           Office of Immigration Litigation
  20                                           P.O. Box 868, Ben Franklin Station
                                               Washington, DC 20044
  21                                           Telephone: 202-616-4863
  22                                           Facsimile: 202-305-7000
                                               Email: fizza.batool2@usdoj.gov
  23
                                               Attorneys for Defendants
  24
  25
  26
  27
  28



                                           2
Case 2:19-cv-07390-DMG-AGR Document 138 Filed 09/10/21 Page 4 of 5 Page ID #:5091



   1                          Attestation of Authorization to File
   2 All other signatories listed, and on whose behalf the filing is submitted, concur in
   3 the filing’s content and have authorized the filing.
   4
                                                    /s/ Fizza Batool
   5                                                FIZZA BATOOL
   6                                                Trial Attorney

   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                3
Case 2:19-cv-07390-DMG-AGR Document 138 Filed 09/10/21 Page 5 of 5 Page ID #:5092



   1                             CERTIFICATE OF SERVICE
   2
   3 IT IS HEREBY CERTIFIED THAT:
   4
   5 I, Fizza Batool, am a citizen of the United States and am at least eighteen years of age.
   6 My business address is 450 Fifth Street, NW, Washington, DC 20001. I am not a party
   7 to the above-entitled action. I have caused service of the accompanying JOINT
   8 STATUS REPORT on all counsel of record, by electronically filing the foregoing
   9 with the Clerk of the District Court using its ECF System, which electronically
  10 provides notice.
  11 I declare under penalty of perjury that the foregoing is true and correct.
  12
  13 DATED: September 10, 2021
  14
                                                          /s/ Fizza Batool
  15                                                      FIZZA BATOOL
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                 4
